Citation Nr: 1234684	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for PTSD and hepatitis C.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in June 2012.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for PTSD and hepatitis C, alleging that he was present at a military base when a fellow serviceman received a mail bomb in the dining facilities that exploded when he opened it.  He further alleges that he injured his leg in the explosion but that he assisted other injured personnel that resulted in blood-to-blood contact.  His service treatment records do not show that he sought treatment related to any injuries incurred during an explosion but a contemporaneous letter from his mother notes some type of leg injury.  In an October 2007 statement, a fellow serviceman recalled that the Veteran was injured at the time.  At his personal hearing, the Veteran also stated that he did not have much recollection of the event and he did not recall being reassigned to Fort Carson three days after the explosion.  

When the Veteran initially reported the incident in his claim for benefits, he indicated that the event took place in 1975 and attempts to find official reports of the incident were negative.  However, subsequent information he submitted indicate that the event took place in 1974.  Since the Veteran has alleged involvement in this event as well as blood-to-blood contact with injured personnel, and a more accurate date has been proffered, the Board finds that further attempts to obtain official information about the bombing incident as well as the injured personnel involved would be helpful.  

In support of his claim, the Veteran has submitted a June 2012 statement from a physician's assistant noting that the Veteran received hand lacerations during the explosion and the blood-to-blood contact during that event could be related to his subsequent hepatitis C.  Notably, the Board observes that the physician's assistant did not discuss the Veteran's history of alcohol abuse as a possible risk factor for hepatitis C and there is no indication that the clinician has any expertise in hepatitis C or liver disease.  Consequently, the evidence is not sufficient upon which to grant the claim.  Since the Veteran has indicated there is a possible relationship between his military service and his current disability, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for service connection for PTSD, in a September 2006 VA treatment record, the Veteran reported a history of depressive symptoms but no formal diagnosis.  He denied suicide ideation, PTSD, schizophrenia or other psychiatric illness, hospitalization or treatment.  He reported a long history of verbally abusing others, but none in the past two years.  In a June 2007 VA outpatient progress note, the Veteran denied having an experience that was so frightening, horrible or upsetting.  He denied nightmares, avoidance, increased startle response, a constant guardedness or numbness or detachment.  His PTSD screen was entirely negative.  In a November 2007 VA clinical record, the Veteran denied depression or suicidal ideation after beginning antiviral therapy for hepatitis C.  In a January 2008 VA report, the Veteran reported "feeling fantastic" after returning from vacation and denied a depressed mood.  In a March 2009 VA treatment record, the Veteran's past medical history included hepatitis C, tobacco use and a history of alcohol abuse.  There was no indication of any psychiatric impairment, including PTSD.  In a July 2011 multidisciplinary assessment, a licensed clinical social worker noted that the Veteran had PTSD after he related his stressor to her.  No clinical assessments were performed and a notation indicated that the Veteran did not wish to go to a PTSD Men's program.  The Board concludes that the evidence is not sufficient upon which make a decision on the claim.  Since the Veteran has indicated there is a possible relationship between his military service and his current disability, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4) (2011); McLendon, supra.  

The Veteran is advised that under 38 C.F.R. §3.655, when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with the regulation and may include a denial of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all records from private and VA sources related to the Veteran's treatment for alcohol abuse, hepatitis C, and PTSD for the period from 2005 to the present.  All records obtained should be associated with the claims file.  

2.  The RO/AMC should request any official and/or criminal records pertaining to the bombing incident that occurred in Fort Hood, Texas in October 1974, as well as the Veteran's alleged involvement in assisting injured personnel during the incident (including any citations issued to him for his participation), including from the United States Combat Readiness Center and the Defense Personnel Records Information Retrieval System.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his hepatitis C.  The claims folder and a copy of the REMAND should be made available to the examiner and the clinician must elicit a complete history of hepatitis C risk factors both during service and post-service, including drug use, sexual history, sexually transmitted disease history, as well as his documented history of alcohol abuse and subsequent sobriety.  Based on a full clinical assessment, the examiner should render an opinion as to the likely etiology of the Veteran's hepatitis C.  A complete rationale must be provided for any opinion offered.  If the examiner concludes that a nexus opinion would be speculative, he or she must provide an explanation for that finding. 

4.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has PTSD or another psychiatric disability as a result of the incident in service.  The claims folder and a copy of the REMAND should be made available to the examiner and the clinician must elicit a complete psychiatric history  Based on a full clinical assessment, the examiner is to opine whether it is at least as likely as not that the Veteran has PTSD as a result of the in-service incident.  
 
If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is to opine whether it is at least as likely as not that the disorder is related to active service or events therein.  A complete rationale must be provided for any opinion offered.  If the examiner concludes that a nexus opinion would be speculative, he or she must provide an explanation for that finding. 

5.  After completing the above, the RO/AMC should, readjudicate the claims for service connection for a psychiatric disorder to include PTSD and hepatitis C.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

